                Case 18-10601-MFW                 Doc 3158         Filed 01/07/21          Page 1 of 3




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

--------------------------------------------------------------- x
In re:                                                          : Chapter 11
                                                                :
                                                         1
The Weinstein Company Holdings LLC, et al.,                     : Case No. 18-10601 (MFW)
                                                                :
                  Debtors.                                      : (Jointly Administered)
                                                                :
-------------------------------------------------------------- x
             NOTICE OF AGENDA FOR TELEPHONIC AND VIDEO HEARING
            SCHEDULED FOR JANUARY 11, 2021 AT 11:30 A.M. (ET), BEFORE
            THE HONORABLE MARY F. WALRATH, AT THE UNITED STATES
              BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE


          THIS HEARING WILL BE HELD TELEPHONICALLY AND BY VIDEO.

      ALL PARTIES WISHING TO APPEAR MUST DO SO TELEPHONICALLY BY
         CONTACTING COURTCALL, LLC AT 866-582-6878 NO LATER THAN
         JANUARY 8, 2021 BY NOON. ONLY THOSE PARTIES THAT WILL BE
      ADDRESSING THE COURT SHOULD APPEAR BY ZOOM AND COURTCALL.

     PLEASE NOTE THAT THE MICROPHONES ON THE ZOOM MEETING WILL BE
         MUTED AND THE ONLY AUDIO WILL BE THROUGH COURTCALL.

                     TO APPEAR BY VIDEO CONFERENCE,
             PARTIES SHOULD USE THE FOLLOWING INFORMATION:
        JOIN ZOOMGOV HEARING: https://debuscourts.zoomgov.com/j/1605474711
                  MEETING ID: 160 547 4711; PASSWORD: 310346


I.       MATTER GOING FORWARD:

1.       Joint Motion of the Debtors and the Official Committee of Unsecured Creditors Pursuant
         to Fed. R. Bankr. P. 9019 for Approval of (I) Stipulation Between the Debtors, the
         Committee and Portfolio Funding Company LLC I and (II) Stipulation Between the
         Debtors, Portfolio Funding Company LLC I and Viacom International, Inc. [Docket No.
         3149 – filed December 24, 2020]

1
  The last four digits of The Weinstein Company Holdings LLC’s federal tax identification number are (3837). The
mailing address for The Weinstein Company Holdings LLC is 99 Hudson Street, 4th Floor, New York, New York 10013.
Due to the large number of Debtors in these cases, which are being jointly administered for procedural purposes only, a
complete list of the Debtors and the last four digits of their federal tax identification numbers are not provided herein. A
complete list of this information may be obtained on the website of the Debtors’ noticing and claims agent at
http://dm.epiq11.com/twc.



RLF1 24574925v.1
               Case 18-10601-MFW           Doc 3158      Filed 01/07/21    Page 2 of 3




         Objection / Response Deadline:           January 7, 2021 at 4:00 p.m. (ET); extended by
                                                  agreement to January 8, 2021 at 12:00 p.m. (ET) for
                                                  Spyglass Media Group, LLC (f/k/a Lantern
                                                  Entertainment LLC) (“Spyglass”)

         Objections / Responses Received:

         A.        Informal response received from Spyglass

         Related Documents:

         i.        Order Shortening and Limiting the Notice Period with Respect to the Joint Motion
                   of the Debtors and the Official Committee of Unsecured Creditors Pursuant to
                   Fed. R. Bankr. P. 9019 for Approval of (I) Stipulation Between the Debtors, the
                   Committee and Portfolio Funding Company LLC I and (II) Stipulation Between
                   the Debtors, Portfolio Funding Company LLC I and Viacom International, Inc.
                   [Docket No. 3154 – entered December 30, 2020]

         ii.       Notice of Motion and Hearing [Docket No. 3155 – filed December 30, 2020]

         Status: The Debtors, the Committee, PFC and Spyglass are continuing to address certain
                 issues with respect to the global settlement. At this time, the hearing on this
                 matter will go forward.

Dated: January 7, 2021
Wilmington, Delaware
                                        /s/ David T. Queroli
                                        RICHARDS, LAYTON & FINGER, P.A.
                                        Mark D. Collins (No. 2981)
                                        Paul N. Heath (No. 3704)
                                        Zachary I. Shapiro (No. 5103)
                                        Brett M. Haywood (No. 6166)
                                        David T. Queroli (No. 6318)
                                        One Rodney Square
                                        920 North King Street
                                        Wilmington, Delaware 19801
                                        Telephone: (302) 651-7700
                                        Facsimile: (302) 651-7701
                                        Email: collins@rlf.com
                                                heath@rlf.com
                                                shapiro@rlf.com
                                                haywood@rlf.com
                                                queroli@rlf.com

                                        - and -




                                                     2
RLF1 24574925v.1
               Case 18-10601-MFW     Doc 3158     Filed 01/07/21    Page 3 of 3




                                   CRAVATH, SWAINE & MOORE LLP
                                   Paul H. Zumbro (admitted pro hac vice)
                                   George E. Zobitz (admitted pro hac vice)
                                   Karin A. DeMasi (admitted pro hac vice)
                                   Worldwide Plaza
                                   825 Eighth Avenue
                                   New York, New York 10019
                                   Telephone: (212) 474-1000
                                   Facsimile: (212) 474-3700
                                   Email: pzumbro@cravath.com
                                          jzobitz@cravath.com
                                          kdemasi@cravath.com

                                   Attorneys for the Debtors and Debtors in Possession




                                             3
RLF1 24574925v.1
